I agree with both the majority and concurring opinions insofar as they may be understood to adopt the procedural requirements prescribed by the syllabus of Xenia v. Wallace (1988), 37 Ohio St.3d 216,  524 N.E.2d 889, governing the order of trial and the burden of proof in proceeding upon motion to suppress evidence claimed to have been obtained by warrantless search and seizure.
"1. To suppress evidence obtained pursuant to a warrantless search or seizure, the defendant must (1) demonstrate the lack of a warrant, and (2) raise the grounds upon which the validity of the search or seizure is challenged in such a manner as to give the prosecutor notice of the basis for the challenge.
"2. Once a defendant has demonstrated a warrantless search or seizure and adequately clarified that the ground upon which he challenges its legality is lack of probable cause, the prosecutor bears the burden of proof, including the burden of going forward with evidence, on the issue of whether probable cause existed for the search or seizure."
While the trial court record may seem muddled, nevertheless the trial court and counsel by acquiescence or intention have addressed the required issues on the record and have presented to us the narrow question of the existence of probable cause for appellant's arrest and tests sought to be suppressed, for in this state's appeal no error is assigned to the character of the trial court's proceedings or its final disposition of the case.
I do not dispute the validity or applicability, generally, of the reasoning and authorities advanced in support of the concurring opinion. However, in my view, the concurrence, in reaching its conclusion, has omitted a most necessary consideration, the state's burden to persuade that the proofs brought forth do establish probable cause for appellant's arrest and subsequent testing. The trial court was unpersuaded that probable cause to arrest is shown by a policeman's reported detection of "the odor of an alcoholic *Page 470 
beverage coming from the Defendant" and of some undescribed perception of the defendant's physical appearance.
The record reveals an arrest without warrant and the subsequent testing of defendant's breath or bodily substance.
"Once a warrantless search is established, the burden of persuasion is on the state to show the validity of the search.State v. Kessler (1978), 53 Ohio St.2d 204, 207, 7 O.O.3d 375, 377, 373 N.E.2d 1252, 1255. This flows from the presumption that searches conducted outside the judicial process, without prior approval by judge or magistrate, are `per se unreasonable under the Fourth Amendment — subject only to a few specifically established and well delineated exceptions.' Coolidge v. NewHampshire (1971), 403 U.S. 443, 454-455 [91 S.Ct. 2022, 2032,29 L.Ed.2d 564]; Katz v. United States (1967), 389 U.S. 347, 357
[88 S.Ct. 507, 514, 19 L.Ed.2d 576]." Xenia v. Wallace, supra,37 Ohio St.3d at 218, 524 N.E.2d at 891-892.
Appellant herein established a warrantless search; therefore, the burden of persuasion was on the state to show the validity of the search. The state failed to meet its burden.
I would overrule the state's assignment of error and affirm the judgment of the Municipal Court of Van Wert.